NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CATHERINE WOOLSEY; et al.,                      No.    15-56697

                Plaintiffs-Appellants,          D.C. No.
                                                3:15-cv-00530-WQH-BGS
 v.

J.P. MORGAN VENTURES ENERGY    MEMORANDUM *
CORPORATION and JPMORGAN CHASE
& CO.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted May 8, 2017**
                               Pasadena, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and RICE,*** Chief District
Judge.

      This appeal requires us to again consider the application of the filed rate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
doctrine to claims involving California’s wholesale electricity market. Plaintiffs-

Appellants Catherine Woolsey, Carol Ball, and Rachel Reidinger (“Plaintiffs”)

appeal the dismissal of their Complaint against Defendants-Appellees J.P. Morgan

Ventures Energy Corporation (“JPM Ventures”) and its parent company,

JPMorgan Chase & Company. Plaintiffs sought damages in a civil action under

the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§§ 1961, et seq., alleging that JPM Ventures fraudulently manipulated rates in

California’s wholesale electricity market, resulting in higher electricity costs for

retail consumers. The district court held that the filed rate doctrine barred

Plaintiffs’ RICO claim.1 We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Our court has had numerous occasions to reaffirm the reach of the filed rate

doctrine’s formidable barrier to suit in cases involving California’s wholesale

electricity market. See, e.g., Wah Chang v. Duke Energy Trading & Mktg., LLC,

507 F.3d 1222, 1225-27 (9th Cir. 2007); Pub. Util. Dist. No. 1 of Snohomish Cty. v.

Dynegy Power Mktg., Inc., 384 F.3d 756, 760-62 (9th Cir. 2004); Pub. Util. Dist.

No. 1 of Grays Harbor Cty. Wash. v. Idacorp Inc., 379 F.3d 641, 650-52 (9th Cir.

2004); California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 852-53 (9th Cir.



1
 Plaintiffs also challenge the district court’s alternative ground for dismissal. We
need not reach that issue because the filed rate doctrine bars Plaintiffs’ Complaint.

                                           2
2004); Transmission Agency of N. Cal. v. Sierra Pac. Power Co., 295 F.3d 918,

929-33 (9th Cir. 2002). In our most recent foray in this area, we held that the

doctrine barred a claim virtually identical to the one asserted by Plaintiffs. See

Wah Chang, 507 F.3d at 1225-27 (holding that the filed rate doctrine barred a retail

electricity consumer’s civil RICO claim seeking damages for increased electricity

costs allegedly caused by defendants’ fraudulent manipulation of wholesale

electricity rates).

       Plaintiffs nonetheless argue that the filed rate doctrine should not apply here

in light of our decision in Carlin v. DairyAmerica, Inc., 705 F.3d 856 (9th Cir.

2012). In Carlin, we declined to apply the filed rate doctrine to bar RICO claims

arising from alleged price manipulation in the milk industry because the rate-

setting agency had explicitly rejected the relevant rates as resulting from fraud and

attempted to recalculate them. Id. at 873-83. We carefully cabined our holding in

Carlin to the particular facts presented, however, and specifically indicated that our

reasoning in that case would not extend to claims involving rates set by the Federal

Energy Regulatory Commission—the rate-setting agency in the present case. See

id. at 875 (“Obviously, where the controlling statute prohibits the federal agency

from altering a filed rate retroactively [as the Natural Gas Act2 does for FERC]. . . ,



2
 The present case involves FERC’s regulatory authority under the Federal Power
Act rather than the Natural Gas Act, but the two statutes are “substantially

                                          3
then the agency cannot effectively suspend or set aside the published rates for

purposes of a lawsuit seeking recovery based on injuries arising from the

imposition of those rates.”); id. at 879 (“[T]his case presents a narrow exception to

the general rule that the filed rate doctrine not only applies but functions so as to

bar . . . price-related claims [involving federally regulated milk rates].”). On its

face, Carlin thus does not encompass claims involving FERC-approved rates.

      Plaintiffs’ other attempts to evade the doctrine are similarly unavailing. Try

as they might to distinguish their claim for relief from actions we have barred in

the past, Plaintiffs cannot escape the fact that they—like those who have come

before them—fundamentally allege that the FERC-approved electricity rates in

California’s wholesale market were, for a time, too high. Our precedents make

clear that the “only avenue” for such a complaint, however framed, “[is] with

FERC.” Grays Harbor, 379 F.3d at 653; Snohomish, 384 F.3d at 762 (“FERC

approved tariffs that governed the California wholesale electricity markets.

Therefore, if the prices in those markets were not just and reasonable or if the

defendants sold electricity in violation of the filed tariffs, [plaintiff’s] only option

is to seek a remedy before FERC.”).

      AFFIRMED.



identical.” Grays Harbor, 379 F.3d at 649 n.8 (quoting Ark. La. Gas. Co. v. Hall,
453 U.S. 571, 577 n.7 (1981)).

                                            4